Title: To George Washington from James Muir, 5 December 1794
From: Muir, James
To: Washington, George


        
          Sir
          Alexandria [Va.] 5th December 1794
        
        I am just now favoured with your donation; Lately I attended at the Academy, and examined into the progress made by those whose education your donation supports. I find the full number at School; Their attendance has been regular, or absences accounted for in a satisfactory manner; some of them read well,

and write a good hand; all of them are coming on and receive as much benifit as could be expected. The ends you have in view by this Charity appear to me to be fully answered. The foundation is herein laid for rescuing numbers from ignorance, and for introducing them into Society as useful and reputable citizens.
        I am at present publishing an examination into the principles contained in “the age of reason” I have been encouraged from the number of Subscribers to put this book to the Press. It would be useful to be honoured with your name among the Subscribers. I feel reluctant in even mentioning this. you must be harassed with similar applications. If however you be inclined to encourage my production and mention this when you write Mr Pearce, it will be obliging. wishing you all happiness in your high station, and the Government under which we enjoy so many blessings great stability I am yours respectfully
        
          James Muir
        
      